           Case 1:19-cv-00214-AJ Document 14 Filed 12/17/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                              )
                                             )
v.                                           )       Civil Action No.: 1:19-CV-00214-AJ
                                             )
DeMoulas Super Markets, Inc. d/b/a           )
Market Basket, and                           )
Dennis Labatte                               )


     DEFENDANTS’ ASSENTED-TO MOTION TO EXTEND DEADLINE FOR FILING
         SUMMARY JUDGMENT BY SEVEN DAYS TO DECEMBER 30, 2019


        NOW COME the Defendants, DeMoulas Super Markets (“DSM”) and Dennis LaBatte

(incorrectly pleaded as Labatte), by and through their attorneys, Maggiotto, Friedman, Feeney &

Fraas, PLLC, and submit this Assented-to Motion to Extend the Summary Judgment Deadline

from the current December 23, 2019 to December 30, 2019. In support of their Motion, the

Defendants state as follows:

        1. Summary judgment motions are currently due on December 23, 2019.

        2. Plaintiff was deposed on November 7, 2019 however, the deposition transcript was

           only received on or about December 9, 2019.

        3. The deposition transcript is the primary exhibit for the Defendants’ summary

           judgment motion.

        4. The Defendants require a brief extension of time to review the transcript in order to

           complete and file their motion for summary judgment.

        5. The above-referenced matter is scheduled for jury selection on April 21, 2020

           (although no date has been issued by the Court for the Final Pretrial Conference).



                                                 1
           Case 1:19-cv-00214-AJ Document 14 Filed 12/17/19 Page 2 of 3



      6. This extension request, while placing the motion filing slightly outside this Court’s

           time frame for such filings, will not affect the trial date; nor is modification of the

           trial date sought in this motion.

      7. Counsel for the plaintiff assents to the within motion.

      8. A memo of law is not required as the Court has the discretion to grant the relief

           requested.

      WHEREFORE, the Defendants respectfully requests that the Honorable Court:

      A.      Issue an order modifying the current due date for the filing of summary judgment

              motions from December 23, 2019 to December 30, 2019; and

      B.      Grant such other and further relief as this Court deems just and equitable.



                                      Respectfully submitted,

                                      DeMoulas Super Markets, Inc.
                                      and
                                      Dennis LaBatte

                                      By their Attorneys,
                                      MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: December 17, 2019                        By: _/s/ Dona Feeney___________________.
                                               Dona Feeney, Esq. (N.H. Bar #12854)
                                               58 Pleasant Street
                                               Concord, NH 03301
                                               (603) 232-5469 or 225-5152
                                               dfeeney@mffflaw.com




                                 CERTIFICATE OF SERVICE



                                                  2
          Case 1:19-cv-00214-AJ Document 14 Filed 12/17/19 Page 3 of 3



       I hereby certify that a copy of the foregoing has been served through the court’s ECF

filing system on Leslie H. Johnson, Esq.


                                                   __/s/ Dona Feeney_________________
                                                   Dona Feeney, Esq.




                                               3
